Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 14, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Receipt is acknowledged of applicant’s amendment filed on September 14, 2021. Claims 1, 16 and 19 have been amended. Claims 1-27 are pending.

Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1-15, applicant provided a persuasive argument to overcome the USC 103 claim rejections set forth in the Non-Final Office action dated on June 16, 2021. Furthermore, the cited prior art of record does not teach or fairly suggest a method comprising, along with the other claimed steps, when the input is determined to cause greater than the threshold amount of change at the at least one load control device, transmitting a multicast message to the plurality of load control devices; and when the input is determined to cause less than the threshold amount of change at the at least one load control device, transmitting a respective unicast message to each of the at least one load control device, as recited in claim 1.
Regarding Claims 16-27, applicant provided a persuasive argument to overcome the USC 103 claim rejections set forth in the Non-Final Office action dated on June 16, 2021. Furthermore, the cited prior art of record does not teach or fairly suggest a device comprising, along with the other claimed features, when the input is determined to cause greater than the threshold amount of change at the at least one load control device, transmit, via the communications circuit, a multicast message to the plurality of load control devices; and when the input is determined to cause less than the threshold amount of change at the at least one load control device, transmit, via the communications circuit, a respective unicast message to each of the at least one load control device, as recited in claim 16.
Prior art Goergen (Pub. No.: US 2017/0208672) discloses a networked lighting device comprising transmitting unicast or multicast messages to multiple lighting devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed on September 14, 2021, with respect to claims 1 and 16 have been fully considered and are persuasive.  The USC 103 rejection of claims 1 and 16 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844